Title: Barriers, between Great Britain and the United States of America to Reconcilliation, Alliance, or even Peace, 1 June 1780
From: Adams, John
To: 


     
      
       ca. 1 June 1780
       
      
     
     1. The Obstinacy, Malice, Revenge, Pride Obstinacy, and Absurdity of the King, and Royal Family.
     2. The Guilt, and Danger of the Ministry. Danger to their Lives and personal safety, as well as of Ruin to their Fortunes, Characters and Reputations.
     3. The Ambition and Avarice of the Minority, whose Chiefs have the same hunger for the Loaves and Fishes as the Ministers, as little Attention to and affection for the public as they, and therefore dare not displease the King, and so give up their hopes of his favour by, adopting any Principles or espousing any system, that could lead to Reconciliation or to Peace.
     4. The general Prevalence of Profligacy,
    